                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 JOAQUÍN CARCAÑO; PAYTON GREY
 MCGARRY; HUNTER SCHAFER;
 MADELINE GOSS; ANGELA GILMORE;
 QUINTON HARPER; and AMERICAN
 CIVIL LIBERTIES UNION OF NORTH
 CAROLINA,

                              Plaintiffs,

 v.

 UNIVERSITY OF NORTH CAROLINA; and                     No. 1:16-cv-00236-TDS-JEP
 PETER HANS, in his official capacity as President
 of the University of North Carolina;

                              Defendants,

 PHIL BERGER, in his official capacity as
 President Pro Tempore of the North Carolina
 Senate; and TIM MOORE, in his official
 capacity as Speaker of the North Carolina
 House of Representatives,

                       Intervenor-Defendants.


                                        PROPOSED ORDER


       On consideration of the Parties’ Joint Motion to Extend Stay from March 1, 2021 to

March 8, 2021, and for good cause shown, IT IS ORDERED:

       1.     The stay ordered by the Court (Docs. 307 & 309) is extended from March 1, 2021

until March 8, 2021.



Dated: __________, 2021                         ____________________________________
                                                Thomas D. Schroeder, U.S. District Judge




      Case 1:16-cv-00236-TDS-JEP Document 310-1 Filed 02/26/21 Page 1 of 1
